DETAILED ACTION
	This action is responsive to the amendment filed August 10, 2021.
	Claims 1-13, 16, 17 and 21-25 are pending. Claims 1-13 and 21 are currently amended. Claims 24 and 25 are newly presented. Claims 1, 10, and 21 are independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
Applicant is reminded that when filing a reply to an Office action on the merits, applicant is required to:
(1) "distinctly and specifically point[] out the supposed errors in the examiner's action," per 37 C.F.R. 1.111(b);
(2) "reply to every ground of objection and rejection in the prior Office action," per 37 C.F.R. 1.111(b);
(3) "present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references," per 37 C.F.R. 1.111(b);
(4) “clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited,” per 37 C.F.R. 1.111(c); and
(5) “also show how the amendments avoid such references,” 37 C.F.R. 1.111(c).

In applicant’s reply, filed August 10, 2021, applicant did not adequately to respond to the Specification Objection, the scope of enablement rejection, or the enablement rejection over the make prong. Although applicant has not complied with these requirements, the examiner is exercising discretion to simply act on this amendment, instead of holding it non-responsive. See MPEP 714.03.

Specification Objection Maintained – Applicant Must Move Paragraphs 11 and 12 to Background
To the Specification Objection---requiring Specification Paragraphs 11-12--- applicant’s representative merely presented argument of counsel that Specification, paragraphs 11-12 “does not recite a statement that identifies the work of another as prior art,” (Remarks, section II). In other words, it seems, according to applicant’s representative, applicant can describe prior art in their application and avoid it being treated as prior art if they avoid “such language” as the term “conventional” or language attributing work to others.
This argument is not well taken because the inventors of instant application did not invent GST phase change memory. Indeed, the application explains their invention is a phase change memory compound that does not have Germanium. Furthermore, regarding admissions of prior art and subject matter that must be characterized in the Background of the disclosure, the MPEP explains, “In the absence of another credible explanation, examiners should treat such subject matter as the work of another.” MPEP 2129(I). Applicant is reminded of helpful scenario 7 explained in MPEP 2004, which states, “Care should be taken to see that prior art or other information cited in a specification or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized.” Applicant is also reminded of their continuing obligation to practice candor and good faith in all dealings before the Office. MPEP 2000.01. 

Potentially Material Reference by TSMC at XVIII IMRC 2009: “Doped SbTe Phase Change Material in Memory Cells”
	In the non-final rejection, the examiners identified a potentially material 
	Applicant stated, “[T]he duty of disclosure set forth in 37 CFR 1.56 is not to the applicant, but rather to ‘each individual associated with the filing and prosecution of a patent application,’” and that they “do not have knowledge of content of the presentation that is material to patentability, and therefore are not believed to have duty to submit a copy of the presentation under the IDS requirement.” Applicant’s statements have been considered. MPEP 2010. Applicant is reminded of helpful scenario 10 explained in MPEP 2004, which states, “When in doubt, it is desirable and safest to submit information. Even though the attorney, agent, or applicant doesn’t consider it necessarily material, someone else may see it differently and embarrassing questions can be avoided.”
Scope of Enablement Maintained	
	Applicant contends the scope of the enablement rejection is improper because, according to applicant: (1) the claims are original claims; (2) breadth is not indefiniteness; (3) Figures 1 and 5-12, and paragraphs 17, 21, 28, 29 and 36–52 are the description of how to make their phase change memory compound; (4) Paragraph 21 
	Applicant’s contention is not persuasive. Although the claims are original claims, scope of enablement requires the scope of the claim to be commensurate with the scope of the enabling disclosure. Here, applicant only listed three prophetic compounds in Paragraph 29 (Sc0.01N0.05Sb0.35Te0.59; Sc0.02N0.07Sb0.34Te0.57; and Sc0.03N0.09Sb0.33Te0.55), which would be the only potentially enabled subject matter. However, applicant does not describe how to make those compounds, or how to measure those compounds within the level of precision required such that one skilled in the art would know the compound has been made (see Wands Factor Analysis). The scope of the claims, however, is not so narrow. The scope of the claim is far broader than these three prophetic exemplary compounds.
	Applicant’s reliance upon MPEP 2173.02 relates to the definiteness requirement, and does not demonstrate error in the scope of enablement rejection.
	Applicant’s contention that Figures 1 and 5–12 and paragraphs 17, 21, 28, 29, and 36–52 describe how to make their phase change memory compound is not well taken. The examiner has reviewed the cited Figures and finds Figures 1 and 5–12 do not show how to make their phase change memory compound. The examiner has reviewed the cited Specification Paragraphs and finds Paragraphs 17, 21, 28, 29, and 36–52 do not describe how to make their phase change memory compound.
	Applicant’s contention that their Specification’s Paragraph 21 does not describe 0.1 to 20 percent; and the fourth atomic percentage is . . . about 0.1 to 20 percent.”
	Applicant’s contention that the prior art references Kozyukhin and Zhou support enablement because they provide examples of measuring atomic percentages with a similar level of accuracy as instant application is unpersuasive because the scope of enablement inquiry is limited to the analysis of scope of applicant’s disclosure and the scope of the claims.
Enablement Requirement Rejection based upon Wands Factor Analysis to Demonstrate Undue Experimentation Maintained	
	Applicant contends the enablement requirement rejection based upon the Wands factor analysis is improper because, according to applicant, Figures 1 and 5-12 and paragraphs 17, 21, 28, 29 and 36–52 provide “sufficient non-limiting information” regarding the subject matter of the claims that would “enable one skilled in the pertinent art to make and use the claimed invention,” (Remarks 4). Applicant asserts: (1) they have amended independent claims 1, 10, and 21 to be narrower; (2) Figures 5–12 demonstrate how to make the disclosed memory device; (4) the level of skill in the area of phase change memory is high; (5) because the claims recite specific ranges of atomic percentages for elements in the phase change memory, they are “working examples” (as opposed to prophetic or theoretical examples).
	Although applicant has amended their independent claims to more narrowly define ranges of atomic percentages, applicant’s originally filed disclosure does not provide any description as to how to make the compounds the disclose or claim. However, applicant has not limited their claim to any of the three compounds they list as solving the problem of GST’s undesirable resistance drift coefficient range. More widely vary and irregularly across the thickness of a layer, even for stable GST-225. EDX performs various measurements across the thickness of the layer being measured, such that an average may be used to estimate the compound. Kozyukhin demonstrate even for stable GS-225---a heavily researched and well-established compound known to persons skilled with phase change memory compounds---the EDX does not yield the empirical formula Ge2Sb2Te5. At best, the empirical formula could be hindsight speculated at about 80nm for the 100nm GST-225 layer (see Kozyukhin Figure 2’s Chart showing the non-linear and irregular atomic concentration curves for each of the elements in GST-225 in an exemplary GST-225 compound). In other words, first, the thickness of the layer measured must be known, and second, sufficient representative measurements must be taken, but even then, the measurements at different depths of the layer yield irregular results making any single measurement indeterminate of the compound. The averaged measurements, performed by EDX, are not exact and will not yield a precise empirical formula (see Kozyukhin Table 1, showing the EDX measurements averaged over the 22 +/- 1 atomic percent Ge, 23 +/- 1 atomic percent Sb, and 55 +/1 atomic percent Tw). Because applicant lists three specific compounds, yet does not describe how to make and the state of the art (as of the effective filing date) measurement tools do not yield the required precision for one skilled in the art to know any of the three listed compounds (Sc0.01N0.05Sb0.35Te0.59; Sc0.02N0.07Sb0.34Te0.57; and Sc0.03N0.09Sb0.33Te0.55) has been made, none of the present claims are enabled. In other words, applicant’s specific compounds are not enabled, which means the genus compounds claimed are not support by enabled representative species.
Figures 5–12 do not show how to make any of applicant’s three phase change memory compounds described in Paragraph 29. Applicant provides no information on how to measure the compound such that persons skilled in the art would know Sc0.01N0.05Sb0.35Te0.59, Sc0.02N0.07Sb0.34Te0.57, or Sc0.03N0.09Sb0.33Te0.55 have been made. Although applicant alleges their claimed compounds are “working examples,” applicant produced no evidence demonstrating so. Applicant’s three formulas listed in Paragraph 29 (Sc0.01N0.05Sb0.35Te0.59; Sc0.02N0.07Sb0.34Te0.57; and Sc0.03N0.09Sb0.33Te0.55) of the Specification do not represent actual molecular or empirical formulas. As such, the three formulas listed in Paragraph 29 are prophetic. Applicant has not presented evidence the three formulas listed in Paragraph 29 were actually made, to thereby qualify them as “working examples.” Applicant has not presented any evidence to weigh on the factors considered in the enablement rejection based upon the Wands factor analysis. see MPEP 2145(I) (argument of counsel is not evidence).
The enablement rejection based upon the Wands factors is maintained.
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description Requirement Rejection – Inadequate Written Description for Genus
Claims 1-13, 16, 17, and 21-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To fulfill the written description requirement, the patent specification "must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed,” and “the scope of the right to exclude may be limited by a narrow disclosure.” see Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 1479 (Fed. Cir. 1998). Gentry Gallery involved a sectional couch having two reclining seats that, because of the controls being on a center console between the reclining seats, faced the same direction (or i.e., having parallel recliners). Gentry Gallery’s Patent explained that prior art sectional sofas had problems of placing recliners at anywhere other than the ends of the linear sections (or i.e., opposite ends of the sectional sofa) because the controls were on the arms of the recliners. Id. at 1474–75. When the recliners were at opposite ends of the sectional sofa, according to Gentry Gallery’s Patent disclosure, “[O]ccupants must turn their heads to watch the same [television] set,” and it is “not comfortable or Id. at 1475. To solve this problem, Gentry Gallery’s Patent described placing the necessary controls to control adjacent reclining seats on a console between the recliners. Their Patent’s broad claims, however, lacked adequate written description because the broad claims did not limit the location of the controls, the disclosure clearly identified the console as the only possible location for the controls, and locating the controls anywhere but on the console was outside the stated purpose of the invention. Id. at 1479.
Here, applicant explains prior art germanium-antimony-tellurium (GST) phase change memory compounds have problems with undesirable resistance drift coefficient ranges (see Spec. para. 11–12). Applicant attributes the undesirable resistance drift coefficient ranges to the use of germanium and explains their only solution is an antimony-telluride compound without germanium (see Spec. para. 13). Applicant mentions two broad embodiments for their antimony-telluride compound without germanium as follows:
(1) an unspecified ternary chalogenide compound explained as having one enhancement element, where the element is one of N, Sc, Si, Ga, or C (Spec. para. 13, 17, 39); and
(2) an unspecified quaternary chalogenide compound explained as having two enhancement elements are used, where one is N, and the other is one of Sc, Si, Ga, or C (Spec. para. 21, 28, 29, 40).
Paragraph 29 is the only paragraph mentioning specific prophetic (see Enablement Requirement Rejection infra) compounds, which are quaternary phase change memory compounds of Sb-Te. Applicant’s three compounds are as follows:
0.01N0.05Sb0.35Te0.59;
(2) Sc0.02N0.07Sb0.34Te0.57; and
(3) Sc0.03N0.09Sb0.33Te0.55.
At a minimum, because applicant explains their only compounds that solve the undesirable resistance drift coefficient range problem is antimony-tellurium compounds without germanium, the claims not limited this way are unsupported by sufficient written description according to Gentry Gallery.
Furthermore, applicant does not describe any key properties of the elements of these broadly claimed compounds, other than the statement that germanium is the cause of GST’s undesirable resistance drift coefficient range. At most, applicant conveys scandium-nitrogen-antimony-tellurium compound of the one of three specified molecular formulas above (see Spec. para. 29). This narrow list does not represent an entire genus of the various claimed compounds in their level of breadth. The narrow list does not convey to persons skilled in the art, reading applicant’s disclosure, the other unspecified and undisclosed species covered by the genus. see In re Curtis, 354 F.3d 1347 (Fed. Cir. 2004) (denying a genus claim the filing date of the parent application, because the parent applicant described only one species, i.e., microcrystalline wax coating on Teflon).
Dependent claim 11 differs from the other claims in that it requires a quaternary phase change memory compound that is antimony-tellurium doped with nitrogen and doped with scandium, silicon, gallium or carbon (by antecedent claim 10) and it cannot have germanium (per claim 11). The three exemplary quaternary phase change memory compounds mentioned in the Specification, Paragraph 29, are not sufficient 
Written Description Requirement Rejection – New Matter
Claims 21-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant recently amended claim 21 to require the first, second, and third data storage layers be “respectively aligned.” Applicant seeks this amendment to distinguish from Happ (US 20080019170) Figure 4A, showing each of the three stacked memory layers have different thickness in the horizontal direction. To support this claim amendment, applicant points to only Figure 2. Figure 2, however, was not described in applicant’s originally filed disclosure as being to scale, and thus this Figure’s depiction of elements 202, 205 and 206 (as well as 132 and 116) as having a common line, alone, cannot be used to support this claim. Although Figures can be relied upon for what they show (Cf. MPEP 2125), they cannot be relied upon to support precise proportions or particular sizes unless the drawings are describes as being to scale or the dimensions are disclosed. Cf. MPEP 2125(II).
By amending the claims to require alignment of the three storage layers’ outer opposing sidewalls is a precise proportion and particular size of the three storage layers respect to each other; in other words, if the three storage layers’ outer opposing sidewalls are “aligned” then all three storage layers must have the same thickness in the horizontal direction.  The originally filed disclosure must provide detail about 
Scope of Enablement
Claims 1-13, 16, 17, and 21-25 are rejected under 35 U.S.C. 112(a) because the specification, does not reasonably provide enablement for the breadth of their claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Nowhere in applicant’s Specification is there a description of the manner for making a phase change memory compound, to which applicant describes as the invention. Nowhere in applicant’s Specification is a description of how to measure the atomic percentages of their phase change memory within the level of precision required to know one has made one of the three specific compounds listed in Applicant’s Specification Paragra 29: (1) Sc0.01N0.05Sb0.35Te0.59; (2) Sc0.02N0.07Sb0.34Te0.57; and (3) Sc0.03N0.09Sb0.33Te0.55. The Record reflects applicant’s three materials are prophetic examples because there is no evidence these materials were actually made. Further, the Record reflects applican’ts three materials cannot be measured in the form presented because the art techniques to measure atomic concentrations has error tolerances of +/- 1 atomic percentage. Further, the art techniques to measure atomic concentrations of elements in a compound requires taking many measurements at different thicknesses of the compound’s layer, and the resultant atomic concentrations widely and irreguilarly vary at the different measured points of the layer.
Applicant’s invention is disclosed as a phase change memory compound using antimony-telluride (Sb-Te), either one or two enhancement elements, and not using Germanium. Applicant explains a prior art GST compound, which persons skilled in the art would readily understand as the typical and stable GST-225 compound, in their originally filed disclosure (Spec. para. 11). Applicant explains the problems with the prior art GST compound, is that Germanium undesireably increases the resistance drift coefficient (Spec. para. 12). To alleviate the undesireably-increased resistance drift coefficient, applicant discloses as the solution to this problem their phase change memory compound that uses “one or more enhancement elements” and omits Germanium (Spec. para. 13).
Applicant mentions two embodiments for their compound:
(1) an unspecified ternary chalogenide compound explained as having one enhancement element, where the element is one of N, Sc, Si, Ga, or C (Spec. para. 13, 17, 39); and
(2) an unspecified quaternary chalogenide compound explained as having two enhancement elements are used, where one is N, and the other is one of Sc, Si, Ga, or C (Spec. para. 21, 28, 29, 40).
Paragraph 29 is the only paragraph mentioning specific compounds, which are for used in the second embodiment for a multilayer phase change memory cell. Applicant’s three compounds are as follows:
(1) Sc0.01N0.05Sb0.35Te0.59;
0.02N0.07Sb0.34Te0.57; and
(3) Sc0.03N0.09Sb0.33Te0.55.
Although applicant elsewhere generally suggests compounds in terms of broad ranges of atomic percentages (Spec. para. 12: NzSbxTey, SczSbxTey, SizSbxTey, GazSbxTey, CzSbxTey, where z is about 0.001 to 0.2, x is about 0.1 to 0.6, y is about 0.4 to 0.9; Spec. para. 21: ScwNzSbxTey, SiwNzSbxTey, GawNzSbxTey, CwNzSbxTey, where w is about 0.001 to 0.2, z is about 0.001 to 0.2, x is about 0.1 to 0.6, y is about 0.4 to 0.9), applicant has not described how to make these compounds and does not describe, even if made, how to measure atomic percentages with accuracy and precision for their three specific compounds, much less their broad compounds.
In other words, applicant at most merely mentions three specific phase change memory compounds listed above, without ever describing how to make these compounds or how to measure to know they have been made. No other specific compounds were mentioned. The three specific compounds mentioned are not claimed, and thus the scope of the claims exceeds the scope of the disclosure, to the extent it could be enabling, which it is not based upon the record.
The scope of the claims exceeds the scope of applicant’s three specific compounds. None of the claims recite any of the three specific compounds having their specific atomic percentages. The claims that require the atomic percentages are recited in breadth of one atomic percentage being merely less than or different from another (independent claim 1, claim 5, claim 8), a broad range of atomic percentages that are not supported by adequate written description or by an enabling disclosure (see Wands Factor Analysis infra). Some claims recite the elements of the phase change memory independent claim 21). None of the claims recite any detail to the three specific compounds applicant mentions in paragraph 29.
The broad claims requiring merely “a first element” are only supported by a description of it being antimony (Sb), and broad claims requiring merely a “chalcogen element” are only supported by a description of it being tellurium (Te). The broad claims requiring merely dopants/enhancement elements have not been supported by a description of any link among the five exemplary dopant/enhancement element (i.e., Sc, Sc, Si, Ga, or C), by way of common properties or characteristics to demonstrate sufficient representative descriptions to support the genus.
A specification disclosure which contains a teaching of the manner and process of making and using the invention in terms which correspond in scope to those used in describing and defining the subject matter sought to be patented must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support. In re Marzocchi, 439 F.2d 220, 223 (CCPA 1971). Here, applicant’ disclosure does not contain a teaching of the manner and process of making the phase change memory compounds that correspond in scope to those used in the claims. Even if the disclosure had taught the manner and process of making the compound corresponding to the claims, which it does not, reasons for doubting the disclosure are presented in the Wands Factor Analysis for Undue Experimentation, infra. Furthermore, applicant has not described an adequate number of species to 

Wands Factor Analysis for Undue Experimentation
Claims 1-13, 16, 17, and 21-25 are also rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Nowhere in applicant’s Specification is there a description of the manner for making a phase change memory compound, to which applicant describes as the invention. Nowhere in applicant’s Specification is a description of how to measure the atomic percentages of their phase change memory within the level of precision required to know one has made one of the three specific compounds listed in Applicant’s Specification Paragra 29: (1) Sc0.01N0.05Sb0.35Te0.59; (2) Sc0.02N0.07Sb0.34Te0.57; and (3) Sc0.03N0.09Sb0.33Te0.55. The Record reflects applicant’s three materials are prophetic examples because there is no evidence these materials were actually made. Further, the Record reflects applican’ts three materials cannot be measured in the form presented because the art techniques to measure atomic concentrations has error tolerances of +/- 1 atomic percentage. Further, the art techniques to measure atomic concentrations of elements in a compound requires taking many measurements at different thicknesses of the compound’s layer, and the resultant atomic concentrations of each element in the compound widely and irreguilarly vary at the different measured points of the layer. The three compounds applicant lists in their Specification cannot represent applicant’s genus claims because the only possible representative 
To be enabling, applicant’s specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. MPEP 2164.01. Determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue,” includes the following factors (MPEP 2164.01(a)):
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
(A) Breadth of the Claims
As detailed above in the scope of enablement rejection, which is incorporated-by-reference, all claims are recited in a level of breadth exceeding the scope of the enabling disclosure because none of the claims recite any of the three specific compounds applicant mentions in paragraph 29. None of the claims, except claim 11, limit the claimed compound to applicant’s described solution to GST’s undesirable resistance drift coefficient range by making a phase change compound of an antimony-
Claim
Element
Atomic Percentage
10
Antimony
“first atomic percentage is about 30 to 40”
10
Tellurium
“second atomic percentage is about 50 to 60 percent”
10
Nitrogen
“third atomic percentage is about 5 to 9 percent”
10
“first enhancement element” comprising one of “scandium (Sc),
silicon (Si),
gallium (Ga), or
carbon (C)”
“fourth atomic percentage is about 1 to 5 percent”
11
No germanium (Ge)
0


(B) The nature of the invention;
As detailed above in the scope of enablement rejection, which is incorporated-by-reference, the nature of the invention is a special phase change memory material that does not use germanium for purposes of avoiding the undesirable increased resistance drift coefficient caused by germanium in phase change memory compounds (see Spec. para. 11-13). Applicant merely mentions broad phase change memory compounds (Spec. para. 12: NzSbxTey, SczSbxTey, SizSbxTey, GazSbxTey, CzSbxTey, where z is about 0.001 to 0.2, x is about 0.1 to 0.6, y is about 0.4 to 0.9; Spec. para. 21: ScwNzSbxTey, SiwNzSbxTey, GawNzSbxTey, CwNzSbxTey, where w is about 0.001 to 0.2, z is about 0.001 to 0.2, x is about 0.1 to 0.6, y is about 0.4 to 0.9), and even broader unspecified compounds described only in terms of their constituent elements without reference to their molecular formula (Spec. para. 13, 17, 39: one enhancement element, where the element is one of N, Sc, Si, Ga, or C; and Spec para. 21, 28, 29, 40: two enhancement elements are used, where one is N, and the other is one of Sc, Si, Ga, or 0.01N0.05Sb0.35Te0.59; Sc0.02N0.07Sb0.34Te0.57; and Sc0.03N0.09Sb0.33Te0.55. None of applicant’s disclosure teaches how to make these three specific phase change memory compounds, much less how to make their broad phase change memory compounds or any phase change memory compound. More importantly, the atomic percentages disclosed are not measurable to the level of precision and accuracy required to know whether or not the compound has in fact been made (see discussion of Wands factor (C)). This factor, in combination with the analysis for factor C, weighs against enablement.
(C) The state of the prior art;
The state of the prior art does not suggest an ability to produce or reproduce the unclaimed three specific compounds, or the breadth of the various claimed unspecific phase change memory compounds of claimed unspecific atomic percentages (either by mere “less than” comparator, or by broad ranges). Applicant does not disclose how to make their phase change memory compounds. Applicant does not describe any method or technique for measuring the atomic percentages of the elements in their compounds within the accuracy and precision they claim and disclose. If one is unable to measure the atomic percentages that applicant requires, it would not be possible to know one had actually produced the phase change memory compound applicant claims.
The state of the phase change memory art is that there are three known stable phase change memory compounds, the most well-known being Ge2Sb2Te5 (GST-225, or simply GST). See Kozyukhin et al., Direct observation of amorphous to crystalline phase transitions in Ge–Sb–Te thin films by grazing incidence X-ray diffraction method, J. Materials Science: Materials in Electronics (2020) 31:10196-10206. There are a unstable phase change memory compounds (Kozyukhin). Kozyukhin show in their Figure 2 EDX measurements of atomic percentages for the element in stable GST-225.
In the graph, Kozyukhin show the curves representing the atomic percentages of each element as the measurements are taken at the various thicknesses. The germanium atomic percentage for stable GST-225 varies from about 20 to perhaps about 5, dependent upon where there measurement is taken. The antimony atomic percentage for stable GST-225 varies from about 5 to perhaps about 60, dependent upon where there measurement is taken. The tellurium atomic percentage for stable GST-225 varies from about 75 to perhaps about 25, dependent upon where there measurement is taken. These three curves on Figure 2 demonstrate that not even stable GST-225 is a uniform compound where each of its elements’ atomic percentages measure the same at every region; instead, the atomic percentages widely vary dependent upon where the sample is measured. Indeed, based upon Kozyukhin Figure 2, it appears that the stable GST-225 compound’s atomic percentages only measure to its generally accepted values corresponding to it empirical formula when measured at about 80 to 90nm. The other measurements taken from 0 to about 80nm and from about 90 to 120+nm do not represent the empirical formula. This would suggest other phase change memory compounds that are not as stable as GST-225 would not even be measurable to the degree of precision and accuracy required by applicant.

    PNG
    media_image1.png
    665
    1283
    media_image1.png
    Greyscale

Kozyukhin, in Table 1, demonstrate that even EDX analysis of stable GST-225 is not an accurate and precise way of determining the atomic percentages of the elements by explaining that the measurements are “averaged over the thickness of the [GST-225] film.” In other words, even stable GST-225 is not a uniform layer where the atomic percentage measurements of the constituent elements represent the actual compound. The EDX analysis is further broadened by the tolerance of +/- 1 at.%. Not only are the measurements averaged, the resultant average is described with a tolerance +/- 1. 
Zhou et al., Nitrogen-doped Sb-rich Si–Sb–Te phase-change material for high-performance phase-change memory, Acta Materialia 61 (2013) 7324-7333, explains energy-dispersive spectroscopy (EDS) analysis of their N-doped Sb-rich SiSbTe phase change memory compound does not provide a high level of accuracy and precision to the level applicant claims and discloses. In Table 1, Zhoi et al. explain EDS has an error tolerance of +/- 1 at.%, however Table 1 also shows wide-variation of measured atomic percentage of the same material results from sampling different regions as opposed to 

    PNG
    media_image2.png
    900
    682
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    494
    media_image3.png
    Greyscale

Because EDX and EDS error tolerance is +/- 1 at.%, EDX and EDS cannot measure sub-percentage. Applicant mentions the atomic percentage of z for their broad ternany phase-change memory compounds NzSbxTey, SczSbxTey, SizSbxTey, GazSbxTey, and CzSbxTey ranges from about 0.1 at.% to 20 at.% (Spec. para. 12). Applicant mentions the atomic percentages of w and z for their broad quaternary phase-change memory compounds ScwNzSbxTey, SiwNzSbxTey, GawNzSbxTey, and CwNzSbxTey (Spec. para. 21) likewise ranges from about 0.1 at.% to 20 at.% (Spec. para. 12).
The aforementioned prior art demonstrates the lower sub-percentage bound cannot be measured at that precision and accuracy.
For the three specific phase-change memory compounds applicant mentions in paragraph 29 (Sc0.01N0.05Sb0.35Te0.59; Sc0.02N0.07Sb0.34Te0.57; and Sc0.03N0.09Sb0.33Te0.55), these compounds’ elements’ atomic percentage are defined in exact terms of 1 atomic percentage, but that does not take into account the error tolerances or +/- 1 at.%. The atomic percentages for the elements of even the three specific compounds applicant mentions in paragraph 29 cannot be measured at that precision and accuracy. This is especially true because prior art demonstrates one must average all measurements of approximate the atomic percentages.  To perform such measurement, one must know the thickness of the layer and the number of measurements performed on the layer such that the measurements can be averaged. The prior art demonstrates not even applicant’s three specific compounds, which do not appear to be stable compounds, cannot be measured with accuracy and precision as applicant appears to disclose. This factor weighs against enablement.
(D) The level of one of ordinary skill;
	The level of skill in the phase-change memory art is likely high requiring knowledge of both material sciences and electrical engineering. This factor weighs in favor of enablement.

(E) The level of predictability in the art;
	The invention is directed to chemistry and material science of what appears to be unstable phase-change memory compounds, as opposed to electrical circuitry, and thus the invention is directed to an unpredictable art. See MPEP 2164.03.
MPEP 2164.03, quotes In re Marzocchi, 439 F.2d 220, 223-24 (CCPA 1971):
“[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof.

	MPEP 2164.03 also explains:
In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not reasonably predictable from the disclosure of one species, what other species will work.

	Applicant’s mentioning of the three specific compound, without ever describing how to make those compounds or even measure to the precision and accuracy required to know applicant’s compounds have been made, does not adequately demonstrate predictability of the other various unspecified compounds covered by the scope of the claim.
Applicant, in the Specification, Paragraph 29 lists only three prophetic examples of their suitable phase change memory compound (i.e., Sc0.01N0.05Sb0.35Te0.59; Sc0.02N0.07Sb0.34Te0.57; and Sc0.03N0.09Sb0.33Te0.55) to solve the problem with GST’s undesirable resistance drift coefficient. Applicant does not even describe the properties common to these species, or to the broadly mentioned laundry list of unspecific compounds in the Specification Paragraph 12 (NzSbxTey, SczSbxTey, SizSbxTey, GazSbxTey, CzSbxTey, where z is about 0.001 to 0.2, x is about 0.1 to 0.6, y is about 0.4 wNzSbxTey, SiwNzSbxTey, GawNzSbxTey, CwNzSbxTey, where w is about 0.001 to 0.2, z is about 0.001 to 0.2, x is about 0.1 to 0.6, y is about 0.4 to 0.9), and even broader unspecified compounds described only in terms of their constituent elements without reference to their molecular formula (Spec. para. 13, 17, 39: one enhancement element, where the element is one of N, Sc, Si, Ga, or C; and Spec para. 21, 28, 29, 40: two enhancement elements are used, where one is N, and the other is one of Sc, Si, Ga, or C).
This factor weighs against enablement.

(F) The amount of direction provided by the inventor and (G) The existence of working examples
As mentioned above, applicant mentions broad phase-change memory SbTe compounds using enhancement/dopant elements (Spec. para. 17 & 21) where their disclosed atomic percentages are not measurable at that degree of accuracy and precision because the measurement tools error tolerance of +/- 1 at.% exceeds applicant’s stated lower bound of 0.1 at.%. Although applicant mentions three specific compounds (Spec. para. 29), the atomic percentages are not measureable at the degree of accuracy and precision required to know whether or not the specific compounds have been made.
Applicant does not provide any direction or guidance as to how to make their three specific phase-change memory compounds, their slightly broader phase-change memory compounds covered by their two embodiments (Spec. para. 12: NzSbxTey, SczSbxTey, SizSbxTey, GazSbxTey, CzSbxTey, where z is about 0.001 to 0.2, x is about 0.1 to 0.6, y is about 0.4 to 0.9; Spec. para. 21: ScwNzSbxTey, SiwNzSbxTey, wNzSbxTey, CwNzSbxTey, where w is about 0.001 to 0.2, z is about 0.001 to 0.2, x is about 0.1 to 0.6, y is about 0.4 to 0.9), their broad phase-change memory compounds covered by their two embodiments (Spec. para. 13, 17, 39: one enhancement element, where the element is one of N, Sc, Si, Ga, or C; and Spec para. 21, 28, 29, 40: two enhancement elements are used, where one is N, and the other is one of Sc, Si, Ga, or C), or any phase-change memory compound. It is not clear from applicant’s disclosure whether or not the three specific compounds mentioned are actual working examples or instead merely prophetic examples because applicant does not describe any work actually performed. See MPEP 2164.02.
These factor weighs against enablement.


(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The quantity of experimentation required to arrive at the specific compounds disclosed and even the compounds claimed in their level breadth would be indeterminate because it would not be possible to measure the manufactured compounds to the degree of precision and accuracy to know one has made the compound. As mentioned in Wands Factor C, the state of the art EDX and EDS analysis measure atomic percentages based upon the sample, and the measurements must be averaged because even across a stable GST-225 phase-change compound each element’s atomic percent widely varies beyond applicant’s claimed range (esp. claim 15). Because applicant’s invention is their unique phase-change memory compounds, because these unique compounds appear to fall within a category of unstable phase-change memory compounds, and because applicant does not appear to 
Considering all of the aforementioned factors, for, against, and indeterminate, the subject matter of claims 1-17 and 21-23 fail to comply with the enablement requirement of 35 U.S.C. 112(a) as not teaching those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.
To be entitled to reconsideration or further examiner, applicant must distinctly and specifically point out the supposed errors and must reply to these grounds of rejection. 37 C.F.R. 1.111(b). To adequately respond to the enablement requirement rejections, applicant must provide suitable proofs indicating that the specification is indeed enabling. See In re Wright, 999 F.2d 1557, 1561–1562 (Fed. Cir. 1993) (“When rejecting a claim under the enablement requirement of section 112, the PTO bears an initial burden of setting forth a reasonable explanation as to why it believes that the scope of protection provided by that claim is not adequately enabled by the description of the invention provided in the specification of the application; this includes, of course, providing sufficient reasons for doubting any assertions in the specification as to the scope of enablement. If the PTO meets this burden, the burden shifts to the application to provide suitable proofs indicating that the specification is indeed enabling.”) (internal citations omitted).







Allowable Subject Matter
Although all claims have been rejected under the written description and enablement requirements, the examiner notes that the prior art of Record does not disclose the three specific compounds applicant mentions in their Specification paragraph 29, namely: (1) Sc0.01N0.05Sb0.35Te0.59; (2) Sc0.02N0.07Sb0.34Te0.57; and (3) Sc0.03N0.09Sb0.33Te0.55.
Applicant is invited to explore presenting reasoned argument and evidence to respond to the enablement requirement rejection first, before responding to the written description requirement rejection.
The rejections view these three exemplary compounds as prophetic (see enablement requirement rejection), as opposed to working examples. Applicant is alone is sufficient guidance to persons skilled in the art to manufacture a quaternary phase change memory compound. Such evidence would weigh in favor of enablement, by evincing sufficient information was available to make the three representative compounds, however it alone would not be dispositive. Applicant is also invited to submit evidence demonstrating how they measured the atomic concentrations of their three specific compounds, and/or evidence of state-of-the-art measurement tools available no later than the effective filing date of the application that would permit one to measure the atomic concentrations of: (1) Sc to be exactly 1 at.%, N to be exactly 5 at.%, Sb to be exactly 35 at.%, and Te to be exactly 59%; (2) Sc to be exactly 2 at.%, N to be exactly 7 at.%, Sb to be exactly 34 at.%, and Te to be exactly 57%; and (3) Sc to be exactly 3 at.%, N to be exactly 9 at.%, Sb to be exactly 33 at.%, and Te to be exactly 55%. Such evidence would weigh in favor of enablement, by evincing sufficient measurement tools and techniques were available allowing one to know they had made the three representative compounds, however it alone would not be dispositive.
For the inadequate written description rejection, applicant is invited to focus on what they disclosed as the problem in the prior art, and what they disclosed as solving that problem. The Record reflects applicant views use of germanium in GST as the problem, and the solution is to not use germanium for which only three specific compounds are mentioned (see Spec. para. 29). Applicant is encouraged to carefully Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998) and In re Curtis, 354 F.3d 1347 (Fed. Cir. 2004), and present reasoned argument to distinguish.
For the new matter rejection of claims 21–25, claim 21 requires the horizontal thickness of the three storage layers to be the same because the claim requires their outer opposing sidewalls to be “aligned.” In other words, claim 21 requires the three layers’ horizontal thickness to be proportioned 1:1:1. The examiner finds the originally filed disclosure does not describe the manner of making the three layers in a way that would convey to persons skilled in the art that these three storage layers were aligned. Figure 2 appears to be the only part of the disclosure that could be relied upon for support. The examiner finds the originally filed disclosure does not describe the Figures as being to scale. Applicant is invited to focus on how they have support for aligning the phase change memory layers and applicant is also invited to brief the examiner on the issue of use of Figures to support proportions, sizes, or dimensions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liang et al.(US 20090230375) disclose use of various phase change memory compounds, including Ga-Sb-Te which may be doped with nitrogen (see para. 24, 25, 35).
Chuang et al. (US 20120181499) disclose a quaternary phase change memory compound that may have Ga, Te, Sb, and N (see Table under paragraph 73).
Im et al (8,980,679) disclose PCM memory does not have Ge (Ga-Sb-Ts) and 
Noh et al (US 2007/0200108) disclose PCM does not have Ge (Ga-Sb, para [0031]).
Zheng et al (US 2011/0260132) disclose PCM with dopants antimony (Sb), gallium (Ga) (para [0029]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU A LE/              Primary Examiner, Art Unit 2825                                                                                                                                                                                          

/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825